Citation Nr: 1431718	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent from December 21, 2009 to the present, for degenerative joint disease of the lumbar and thoracic spine with sciatic-like pain.

2.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease with chronic colitis.

3.  Entitlement to a rating in excess of 10 percent for herniated nucleus pulposus of C6, C7 for the period prior to February 16, 2012, and in excess of 40 percent from that date.

4.  Entitlement to a rating in excess of 10 percent for saphenous vein ligation.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to July 2003.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Board remanded the appeal in December 2011 for further development.

The Veteran testified before a Decision Review Officer in August 2008; a transcript of those proceedings is associated with the record.  Further, the Board has reviewed all documents in the Veteran's Virtual VA paperless claims file in its consideration of the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appeal must be remanded for additional examination, as well as for an addendum opinion concerning the Veteran's employability.  Initially, the Board notes that the December 2011 remand instructed that, prior to scheduling the Veteran for an examination, the RO obtain his vocational rehabilitation file.  Per the dates in the claims file, the examination occurred approximately two weeks prior to the date that the vocational rehabilitation file was obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  As such, the February 2012 examiner did not have a complete record before him when providing the requested opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative). 

Further, the Board ordered that the AOJ was to arrange for an "appropriate VA examination[] to determine the extent of symptomatology associated with all of his service-connected disabilities and to determine the impact that his service-connected disabilities have on his ability to obtain and maintain substantially gainful employment."  While the examination report was otherwise thorough, it failed to address the Veteran's service-connected chronic sinusitis and sinus headaches, left medial meniscus injury, and left wrist disability.  As such, the examination performed was not complete, and further examination is necessary to assess the severity of those disabilities, and the impacts of those disabilities on the appellant's employability.

Finally, though the February 2012 examiner provided an opinion that the Veteran was unemployable prior to the completion of his vocational rehabilitation, that opinion lacks a sufficient rationale to be probative.  Most importantly, it fails to take into consideration the Veteran's pre-claim (August 2006) educational background (see August 2004 records concerning college credits), as well as his acknowledged August 2008 employment (see August 2008 hearing transcript) with respect to whether he was capable of obtaining and maintaining substantially gainful employment.  Id.  While the Board does not suggest any opinion on the Veteran's employability during the period prior to the completion of vocational rehabilitation, the examiner's opinion is based upon an inadequate rationale, and an addendum must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).

The remaining issues are inextricably intertwined with the issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination with, if possible, the examiner who conducted the February 2012 VA examination.  That examiner should review the claims file, this remand, and any relevant documents in the Virtual VA and Veterans Benefits Management System (VBMS) paperless record systems; the ensuing report should indicate that such a review occurred.  

Thereafter, following the history and clinical evaluation, and any tests that are deemed necessary, the examiner must set out all symptomatology which is attributable to the service-connected disabilities of chronic sinusitis and sinus headaches, left medial meniscus injury, and left wrist disability.  In addition, the examiner must provide a detailed description of functional impairments found and explain their impact on the appellant's ability to obtain and secure substantially gainful employment.

The examiner should then opine, considering the impacts of all of the Veteran's service-connected disabilities, and taking into account his educational and employment backgrounds, whether he has been capable of obtaining and maintaining substantially gainful employment, for the period beginning August 2006 and continuing to the present.

The examiner should reconcile the opinions with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, readjudicate the claim.  The Board notes that presently, some of the applicable disability ratings cover multiple disabilities within singular ratings, whereas the evidence of record suggests that separate ratings may be applicable in some instances.  Readjudication must consider whether the evidence demonstrates that the Veteran has the following separately compensable disabilities: (a) a neurological disability of the bilateral lower extremities, and (b) irritable bowel syndrome.  

If the benefits sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

